                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

PHILLIP D. BARNETT, JR.,
ADC #131238                                                                     PLAINTIFF

V.                           CASE NO. 4:19-CV-717-JM-BD

FAULKNER COUNTY
DETENTION CENTER, et al.                                                  DEFENDANTS

                                         ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

filed by Magistrate Judge Beth Deere. Mr. Barnett has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Barnett’s claims against the Faulkner County Detention Center are

DISMISSED, with prejudice. The Clerk is instructed to terminate the Detention Center as

a party Defendant.

       IT IS SO ORDERED, this 26th day of November, 2019.


                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE
